


Execution Version

--------------------------------------------------------------------------------

 
 
NorthWestern Corporation






$55,000,000






First Mortgage Bonds, 5.71% Series due October 15, 2039




______________


Bond Purchase Agreement


______________




Dated September 30, 2009
 







--------------------------------------------------------------------------------


2677300.05.01.doc
1917244
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
SECTION
 
HEADING
 
PAGE
 

SECTION 1.      DESCRIPTION OF BONDS
 
1
 

SECTION 2.      SALE AND PURCHASE OF BONDS
 
2
 

SECTION 3.      CLOSING
 
2
 

SECTION 4.      CONDITIONS TO CLOSING
 
2
 

 
 
SECTION 4.1.      REPRESENTATIONS AND WARRANTIES
 
2
 

 
 
SECTION 4.2.      PERFORMANCE; NO DEFAULT
 
3
 

 
 
SECTION 4.3.      COMPLIANCE CERTIFICATES
 
3
 

 
 
SECTION 4.4.      OPINIONS OF COUNSEL
 
3
 

 
 
SECTION 4.5.      PURCHASE PERMITTED BY APPLICABLE LAW, ETC
 
3
 

 
 
SECTION 4.6.      SALE OF OTHER BONDS
 
4
 

 
 
SECTION 4.7.      PAYMENT OF SPECIAL COUNSEL FEES
 
4
 

 
 
SECTION 4.8.      PRIVATE PLACEMENT NUMBER
 
4
 

 
 
SECTION 4.9.      CHANGES IN CORPORATE STRUCTURE
 
4
 

 
 
SECTION 4.10.      FUNDING INSTRUCTIONS
 
4
 

 
 
SECTION 4.11.      COMMISSION APPROVAL
 
4
 

 
 
SECTION 4.12.      UCC FINANCING STATEMENTS
 
4
 

 
 
SECTION 4.13.      COMPLIANCE WITH INDENTURE
 
5
 

 
 
SECTION 4.14.      PROCEEDINGS AND DOCUMENTS
 
5
 

SECTION 5.      REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
5
 

 
 
SECTION 5.1.       ORGANIZATION; POWER AND AUTHORITY
 
5
 

 
 
SECTION 5.2.       AUTHORIZATION, ETC
 
5
 

 
 
SECTION 5.3.       DISCLOSURE
 
5
 

 
 
SECTION 5.4.      ORGANIZATION AND OWNERSHIP OF SHARES OF SUBSIDIARIES;
AFFILIATES
 
6
 

 
 
SECTION  5.5.      FINANCIAL STATEMENTS; MATERIAL LIABILITIES
 
6
 

 
 
SECTION 5.6.       COMPLIANCE WITH LAWS, OTHER INSTRUMENTS, ETC
 
7
 

 
 
SECTION 5.7.       GOVERNMENTAL AUTHORIZATIONS, ETC
 
7
 

 
 
SECTION 5.8.      LITIGATION; OBSERVANCE OF AGREEMENTS, STATUTES AND ORDERS
 
7
 

 
 
SECTION 5.9.       TAXES
 
8
 

 
 
SECTION 5.10.      TITLE TO PROPERTY; LEASES
 
8
 

 
 
SECTION 5.11.      LICENSES, PERMITS, ETC
 
8
 

 
 
SECTION 5.12.      COMPLIANCE WITH ERISA
 
9
 

 
 
SECTION 5.13.      PRIVATE OFFERING BY THE COMPANY; QUALIFICATION OF INDENTURE
 
9
 

 
 
SECTION 5.14.      USE OF PROCEEDS; MARGIN REGULATIONS
 
10
 

 
 
- i -

--------------------------------------------------------------------------------


 

 
 
 
SECTION 5.15.      EXISTING INDEBTEDNESS; FUTURE LIENS
 
10
 

 
 
SECTION 5.16.      FOREIGN ASSETS CONTROL REGULATIONS, ETC
 
11
 

 
 
SECTION 5.17.      STATUS UNDER CERTAIN STATUTES
 
11
 

 
 
SECTION 5.18.      ENVIRONMENTAL MATTERS
 
11
 

 
 
SECTION 5.19.      LIEN OF INDENTURE
 
12
 

 
 
SECTION 5.20.      FILINGS
 
12
 

SECTION 6.      REPRESENTATIONS OF THE PURCHASERS
 
13
 

 
 
SECTION 6.1.      PURCHASE FOR INVESTMENT
 
13
 

 
 
SECTION 6.2.      SOURCE OF FUNDS
 
13
 

SECTION 7.      INFORMATION AS TO COMPANY
 
15
 

 
 
SECTION 7.1.      FINANCIAL AND BUSINESS INFORMATION
 
15
 

 
 
SECTION 7.2.      OFFICER'S CERTIFICATE
 
17
 

 
 
SECTION 7.3.      VISITATION
 
18
 

SECTION 8.      COVENANTS
 
18
 

SECTION 9.      EXPENSES, ETC
 
19
 

 
 
SECTION 9.1.      TRANSACTION EXPENSES
 
19
 

 
 
SECTION 9.2.      SURVIVAL
 
19
 

SECTION 10.      SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
 
20
 

SECTION 11.      AMENDMENTS AND WAIVERS
 
20
 

SECTION 12.      NOTICES
 
20
 

SECTION 13.      INDEMNIFICATION
 
21
 

SECTION 14.      MISCELLANEOUS
 
21
 

 
 
SECTION 14.1.      SUCCESSORS AND ASSIGNS
 
21
 

 
 
SECTION 14.2.      ACCOUNTING TERMS
 
21
 

 
 
SECTION 14 .3.      SEVERABILITY
 
21
 

 
 
SECTION 14.4.      CONSTRUCTION, ETC
 
21
 

 
 
SECTION 14.5.      COUNTERPARTS
 
22
 

 
 
SECTION 14.6.      GOVERNING LAW
 
22
 

 
 
SECTION 14.7.      JURISDICTION AND PROCESS; WAIVER OF JURY TRIAL
 
22
 

SIGNATURE
 
24
 

 
 
- ii -

--------------------------------------------------------------------------------


 


Schedule A — Information Relating to Purchasers


Schedule B — Defined Terms


Schedule 4.12 — UCC Filings


Schedule 5.3 — Disclosure Materials


Schedule 5.4 — Subsidiaries of the Company and Ownership of Subsidiary Stock


Schedule 5.5 — Financial Statements


Schedule 5.7 — Required Approvals


Schedule 5.15 — Existing Indebtedness


Schedule 5.20 — Filings


Exhibit A — Form of Twenty-Eighth Supplemental Indenture


Exhibit 4.4(a)(i) — Form of Opinion of Special Counsel for the Company


Exhibit 4.4(a)(ii) — Form of Opinion of Local Counsel for the Company


Exhibit 4.4(a)(iii) — Form of Opinion of General Counsel for the Company


Exhibit 4.4(b) — Form of Opinion of Special Counsel for the Purchasers
 

 
- iii -

--------------------------------------------------------------------------------

 

NorthWestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota 57108


First Mortgage Bonds, 5.71% Series due October 15, 2039






September 30, 2009




To Each of the Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
NorthWestern Corporation (formerly known as NorthWestern Public Service
Company), a corporation organized and existing under the laws of the State of
Delaware (the “Company”), agrees with each of the purchasers whose names appear
at the end hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as
follows:
 
 
Section 1.Description of Bonds.

 
The Company will authorize the issue and sale of $55,000,000 aggregate principal
amount of its First Mortgage Bonds, 5.71% Series due October 15, 2039 (the
“Bonds”).  The Bonds will be issued under and secured by a Mortgage and Deed of
Trust dated as of October 1, 1945 (the “Original Indenture”) by and among the
Company (as successor to NorthWestern Energy, L.L.C., in turn successor to The
Montana Power Company) and the Bank of New York Mellon (formerly The Bank of New
York) (as successor to Guaranty Trust Company of New York), as corporate trustee
(hereinafter called the “Corporate Trustee”), Ming Ryan (as indirect successor
to Arthur E. Burke), (Ming Ryan being hereinafter sometimes called the
“Co-Trustee”; and the Corporate Trustee and the Co-Trustee being hereinafter
together sometimes called the “Trustees”), which Original Indenture was executed
and delivered to secure the payment of Bonds issued or to be issued under and in
accordance with the provisions of the Original Indenture pursuant to the
Twenty-Eighth Supplemental Indenture (the “Twenty-Eighth Supplemental
Indenture”, the Original Indenture together with all supplements and amendments
thereto, including the Twenty-Eighth Supplemental Indenture being hereinafter
collectively referred to as the “Indenture”) which Twenty-Eighth Supplemental
Indenture will be substantially in the form attached hereto as Exhibit A, with
such changes therein, if any, as shall be approved by the Purchasers and the
Company.  Certain capitalized and other terms used in this Agreement are defined
in Schedule B; and references to a “Schedule” or an “Exhibit” are, unless
otherwise specified, to a Schedule or an Exhibit attached to this Agreement.
 

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

 
Section 2.Sale and Purchase of Bonds.

 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closing provided for in Section 3, Bonds in the principal amount specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof.  The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.
 
 
Section 3.Closing.

 
The execution and delivery of the Agreement will occur at the offices of Chapman
and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 on September 30,
2009 (the “Execution Date”).
 
The sale and purchase of the Bonds to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe, Chicago, IL, at
10:00 a.m., Chicago time, at a closing (the “Closing”) on October 15, 2009 or
such other Business Day thereafter on or prior to October 31, 2009, as may be
agreed upon by the Company and the Purchasers.  At the Closing the Company will
deliver to each Purchaser the Bonds to be purchased by such Purchaser in the
form of a single Bond (or such greater number of Bonds in denominations of at
least $1,000 as such Purchaser may request) dated the date of the Closing,
authenticated by the Trustee and registered in such Purchaser’s name (or in the
name of its nominee), against delivery by such Purchaser to the Company or its
order of immediately available funds in the amount of the purchase price
therefor by wire transfer of immediately available funds for the account of the
Company to account number 153910224325 at US Bank N.A., 800 Nicollet Mall,
Minneapolis, MN 55402, ABA: 123000848, Account Name - NorthWestern Corporation
General Account.  If at the Closing the Company shall fail to tender such Bonds
to any Purchaser as provided above in this Section 3, or any of the conditions
specified in Section 4 shall not have been fulfilled to such Purchaser’s
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
 
 
Section 4.Conditions to Closing.

 
Each Purchaser’s obligation to execute and deliver this Agreement on the
Execution Date and to purchase and pay for the Bonds to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
reasonable satisfaction, prior to or at the Execution Date and/or the Closing,
as the case may be, of the following conditions:
 
Section 4.1. Representations and Warranties.  The representations and warranties
of the Company in this Agreement shall be correct when made on the Execution
Date and at the time of the Closing.
 
- 2 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement required
to be performed or complied with by it prior to or on the Execution Date and at
the Closing and after giving effect to the issue and sale of the Bonds (and the
application of the proceeds thereof as contemplated by Section 5.14) no Default
or Event of Default shall have occurred and be continuing.
 
Section 4.3. Compliance Certificates.  The Company shall have performed and
complied with all agreements and conditions contained in the Indenture which are
required to be performed or complied with by the Company for the issuance of the
Bonds.  In addition the Company shall have delivered the following certificates:
 
(a)Officer’s Certificates.  The Company shall have delivered to such Purchaser
(i) an Officer’s Certificate certifying that the conditions specified in
Section 4 have been fulfilled and (ii) an Officer’s Certificate regarding  no
Event of Default pursuant to Section 28(2) of the Indenture, in each case, dated
the date of the Closing.
 
(b)Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Bonds
and this Agreement.
 
Section 4.4. Opinions of Counsel.  Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) (i) from Leonard, Street and Deinard, counsel for the Company (which
may be in-house counsel for the Company), (ii) from local Montana counsel for
the Company, and (iii) from general counsel for the Company covering the matters
set forth in Exhibits 4.4(a)(i), 4.4(a)(ii) and 4.4(a)(iii), respectively, and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinions to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.
 
Section 4.5. Purchase Permitted By Applicable Law, Etc.  On the date of the
Closing such Purchaser’s purchase of Bonds shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date
hereof.  If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact regarding the
Company and its Subsidiaries as such Purchaser may reasonably specify to enable
such Purchaser to determine whether such purchase is so permitted.
 
- 3 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 4.6. Sale of Other Bonds.  Contemporaneously with the Closing the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Bonds to be purchased by it at the Closing as specified in
Schedule A.
 
Section 4.7. Payment of Special Counsel Fees.  Without limiting the provisions
of Section 9, the Company shall have paid on or before the date of the Closing
the reasonable fees, charges and disbursements of the Purchasers’ special
counsel referred to in Section 4.4 to the extent reflected in a statement of
such counsel rendered to the Company at least one Business Day prior to the date
of the Closing, as the case may be.
 
Section 4.8. Private Placement Number.  On or before the date of the Closing, a
Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Bonds.
 
Section 4.9. Changes in Corporate Structure.  The Company shall not have changed
its jurisdiction of incorporation or organization, as applicable, or been a
party to any merger or consolidation or succeeded to all or any substantial part
of the liabilities of any other entity, at any time following the date of the
most recent financial statements referred to in Schedule 5.5.  
 
Section 4.10. Funding Instructions.  At least three Business Days prior to the
date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Bonds is to be deposited.
 
Section 4.11. Commission Approval.  On or before the date of the Closing, the
Company shall have delivered reasonably satisfactory evidence to the Purchasers
and their special counsel that the Company previously received the required
regulatory approvals described in Schedule 5.7. authorizing the issue and sale
of the Bonds, and said orders remain in full force and effect as of the date of
Closing.  
 
Section 4.12. UCC Financing Statements.  On or before the date of the Closing,
the UCC Financing Statements shall have been duly filed or recorded by any
debtor party in such manner and in such places as is described in Schedule 4.12
(the “Collateral Filings”) and no other UCC Financing Statements or instruments
shall be required to be filed to perfect the security interests and Liens of the
Trustee in the Mortgaged Property created by or pursuant to the Indenture that
can be perfected by filing a UCC Financing Statement under the UCC.
 
Section 4.13. Compliance with Indenture.  On or before the date of the Closing,
the Company shall have performed and complied with all agreements and conditions
contained in the Indenture which are required to be performed or complied with
by the Company for the issuance of the Bonds.
 
Section 4.14. Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
 
- 4 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

 
Section 5.Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser, on the Execution Date and
the date of the Closing, that:
 
Section 5.1. Organization; Power and Authority.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver the Financing Agreements and to
perform the provisions hereof and thereof.
 
Section 5.2. Authorization, Etc.  The Financing Agreements have been duly
authorized by all necessary corporate action on the part of the Company, and the
Financing Agreements constitute, and upon execution and delivery thereof by the
Company and authentication by the Trustee, each Bond will constitute, a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
Section 5.3. Disclosure.  This Agreement and the documents, certificates or
other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in
Schedule 5.3, and the financial statements listed in Schedule 5.5 (this
Agreement and such documents, certificates or other writings and such financial
statements delivered to each Purchaser prior to September 3, 2009 being referred
to, collectively, as the “Disclosure Documents”), taken as a whole, do not
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  Without limiting the foregoing, the
Disclosure Documents fairly describe, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries.  Except as disclosed in the Disclosure Documents, since
December 31, 2008, there has been no change in the financial condition,
operations, business, properties or prospects of the Company or any Subsidiary
except changes that individually or in the aggregate could not reasonably be
expected to have a Material Adverse Effect.  There is no fact known to the
Company that could reasonably be expected to have a Material Adverse Effect that
has not been set forth herein or in the Disclosure Documents.
 
- 5 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 5.4. Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
the correct name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by the Company and each other Subsidiary, (ii) of
the Company’s Affiliates, other than Subsidiaries, and (iii) of the Company’s
directors and senior officers.
 
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
 
(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.
 
(d)No Subsidiary is a party to, or otherwise subject to any legal, regulatory,
contractual or other restriction (other than this Agreement, the agreements
listed on Schedule 5.4 or Schedule 5.15 and customary limitations imposed by
corporate law or similar statutes) restricting the ability of such Subsidiary to
pay dividends out of profits or make any other similar distributions of profits
to the Company or any of its Subsidiaries that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary.
 
Section 5.5. Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
and its Subsidiaries listed on Schedule 5.5.  All of said financial statements
(including in each case the related schedules and notes) fairly present in all
material respects the consolidated financial position of the Company and its
Subsidiaries as of the respective dates specified in such Schedule and the
consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).  The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.
 
Section 5.6. Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company of the Financing Agreements will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien (other than the continuing Lien of the
Indenture) in respect of any property of the Company or any Subsidiary under,
any indenture, mortgage, deed of trust, loan, purchase or credit agreement,
lease, corporate charter or by-laws, or any other agreement or instrument to
which the Company or any Subsidiary is bound or by which the Company or any
Subsidiary or any of their respective properties may be bound or affected,
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary or
(c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
 
- 6 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 5.7. Governmental Authorizations, Etc.   No consent, approval,
authorization, or order of, or filing with, or declaration with, any
Governmental Authority or body or any court is required for the consummation of
the transactions contemplated by the Financing Agreements in connection with the
issuance and sale of the Bonds by the Company except for filings with or the
orders of the Federal Energy Regulatory Commission (“FERC”) and the Montana
Public Service Commission, which approvals have, as described on Schedule 5.7,
previously been obtained.  The issuance and sale of the Bonds has been
authorized by order of the FERC, and by order of the Montana Public Service
Commission, which orders are in full force and effect.  
 
Section 5.8. Litigation; Observance of Agreements, Statutes and
Orders.  (a) There are no actions, suits, investigations or proceedings pending
or, to the knowledge of the Company, threatened against or affecting the Company
or any Subsidiary or any property of the Company or any Subsidiary in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
(b)Neither the Company nor any Subsidiary is in default under any term of any
agreement or instrument to which it is a party or by which it is bound, or any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws or the USA Patriot
Act) of any Governmental Authority, which default or violation, individually or
in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
Section 5.9. Taxes.  The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with
GAAP.  The Company knows of no basis for any other tax or assessment that could
reasonably be expected to have a Material Adverse Effect.  The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
Federal, state or other taxes for all fiscal periods are adequate.  The Federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2000.
 
- 7 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 5.10. Title to Property; Leases.  The Company has good and marketable
fee simple title to all properties owned by it which are subject to the
Indenture, subject only (a) to the Lien of the Indenture, (b) to Excepted
Encumbrances (as defined in the Indenture) and (c) to minor exceptions and
defects which do not, in the aggregate, materially interfere with the use by the
Company of such properties for the purposes for which they are held, materially
detract from the value of said properties or in any material way impair the
security afforded by the Indenture.  Such properties constitute and comprise
substantially all of the utility properties directly owned by the Company in the
States of Montana and Wyoming.  For  the avoidance of doubt, due to the release
of the Company's ownership interest in the Colstrip Unit 4 coal-fired generating
plant from the Lien of the Indenture in 1985 in connection with a sale/leaseback
transaction, until such time as the trust which currently holds title to such
portion of the Colstrip Unit 4 coal-fired generating plant is dissolved, such
interest in Colstrip Unit 4 is not subject to the Lien of the Indenture.  All
leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.
 
Section 5.11. Licenses, Permits, Etc.  (a) The Company and its Subsidiaries own
or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others.
 
(b)To the best knowledge of the Company, no product of the Company or any of its
Subsidiaries infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
 
(c)To the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, proprietary software, service mark, trademark, trade name
or other right owned or used by the Company or any of its Subsidiaries.
 
Section 5.12. Compliance with ERISA.  (a) The Company and each ERISA Affiliate
have operated and administered each Plan in compliance with all applicable laws
except for such instances of noncompliance as have not resulted in and could not
reasonably be expected to result in a Material Adverse Effect.  Neither the
Company nor any ERISA Affiliate has incurred any liability pursuant to Title I
or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans (as defined in section 3 of ERISA), and no event,
transaction or condition has occurred or exists that could reasonably be
expected to result in the incurrence of any such liability by the Company or any
ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code or section 4068 of ERISA, other than
such liabilities or Liens as would not be individually or in the aggregate
Material.
 
(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities by more than $150,000,000 in the aggregate
for all Plans.  The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.
 
- 8 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.
 
(d)The expected postretirement benefit obligation (determined as of the last day
of the Company’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by section 4980B of the Code) of
the Company and its Subsidiaries is not more than $40,000,000.
 
(e)The execution and delivery of this Agreement and the issuance and sale of the
Bonds hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Bonds to be purchased by such Purchaser.
 
Section 5.13. Private Offering by the Company; Qualification of
Indenture.  (a) Neither the Company nor anyone acting on its behalf has offered
the Bonds or any similar securities for sale to, or solicited any offer to buy
any of the same from, or otherwise approached or negotiated in respect thereof
with, any person other than the Purchasers and not more than 50 other
Institutional Investors, each of which has been offered the Bonds at a private
sale for investment.  Neither the Company nor anyone acting on its behalf has
taken, or will take, any action that would subject the issuance or sale of the
Bonds to the registration requirements of Section 5 of the Securities Act or to
the registration requirements of any securities or blue sky laws of any
applicable jurisdiction.
 
(b)Neither the execution and delivery of the Financing Agreements nor the
consummation of the transactions contemplated thereby, including the issuance
and sale of the Bonds , will require the qualification of the Indenture under
the Trust Indenture Act of 1939, as amended.
 
Section 5.14. Use of Proceeds; Margin Regulations.  The Company will apply the
proceeds of the sale of the Bonds to provide additional financing for the Mill
Creek generation project and make capital investments in the Company’s
state-regulated transmission and distribution networks.  No part of the proceeds
from the sale of the Bonds hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets.  As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.
 
- 9 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 5.15. Existing Indebtedness; Future Liens.  (a) Schedule 5.15 sets forth
a complete and correct list of all outstanding Indebtedness of the Company and
its Subsidiaries as of June 30, 2009 (including a description of the obligors
and obligees, principal amount outstanding and collateral therefor, if any, and
Guaranty thereof, if any), since which date there has been no Material change in
the amounts, interest rates, sinking funds, installment payments or maturities
of the Indebtedness of the Company or its Subsidiaries.  Neither the Company nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Company or
such Subsidiary and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.
 
(b)Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien.
 
(c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
 
Section 5.16. Foreign Assets Control Regulations, Etc.  (a) Neither the sale of
the Bonds by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
 
(b)Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages in any dealings or transactions with any such Person.  The Company
and its Subsidiaries are in compliance, in all material respects, with the USA
Patriot Act.
 
(c)No part of the proceeds from the sale of the Bonds hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
 
- 10 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 5.17. Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, or the ICC
Termination Act of 1995, as amended.
 
Section 5.18. Environmental Matters.  (a) Neither the Company nor any Subsidiary
has knowledge of any claim or has received any notice of any claim, and no
proceeding has been instituted raising any claim against the Company or any of
its Subsidiaries or any of their respective real properties now or formerly
owned, leased or operated by any of them or other assets, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.
 
(b)Neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
 
(c)Neither the Company nor any Subsidiary has stored any Hazardous Materials on
real properties now or formerly owned, leased or operated by any of them and has
not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect; and
 
(d)All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 5.19. Lien of Indenture.  The Indenture constitutes a valid and
enforceable first mortgage lien for the equal and proportionate security of the
mortgage bonds issued or to be issued thereunder, upon substantially all of the
physical properties of the Company (other than the Excepted Encumbrances) which
are specifically described therein as subject to the Lien thereof and which are
used or useful in the conduct of the Company’s utility business in Montana and
Wyoming, free from all prior Liens, charges or encumbrances, other than
(a) Permitted Liens (as defined in the Indenture); and (b) in the case of
property acquired after the date of the original execution and delivery of the
Indenture, vendors’ Liens, purchase money mortgages and any other Liens thereon
at the time of acquisition thereof, except to the extent that enforceability of
such Lien may be limited by the effect that the law of the jurisdictions in
which the physical properties covered thereby are located may have upon the
remedies provided in the Indenture.  Such limitations, however, do not make the
remedies afforded inadequate for the realization of the material benefits of the
security provided by the Indenture; provided that (x) enforceability of such
Lien may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights, and (y) the
availability of specific performance, injunctive relief, or other equitable
remedies is subject to the discretion of the court before which any proceeding
therefor may be brought.  The after-acquired property clause in the Indenture
subjects to the Lien thereof all after-acquired utility property of the
Company’s utility business in Montana and Wyoming as provided therein (except
such after-acquired property as may be deemed to be Excepted Property or is
otherwise expressly excepted from the Lien of the Indenture).  
 
- 11-

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 5.20. Filings.  Except for those filings described in Schedule 5.20, no
filing or recording of the Twenty-Eighth Supplemental Indenture is necessary to
perfect the Lien of the Indenture upon the properties now owned by the Company
and intended to be subject thereto or to extend such lien for the benefit of the
Bonds to be issued thereunder; no re-recording or refiling of the Indenture or
any other instruments or documents (except for periodic filings which extend the
effectiveness of financing statements) is required to preserve and protect the
Lien of the Indenture.  Under the present laws of the states in which the
property intended to be subject to the Lien of the Indenture is located, no
further supplemental indentures or other instruments or documents are required
to be executed, filed and/or recorded to extend the Lien of the Indenture to
after-acquired property.
 
 
Section 6.Representations of the Purchasers.

 
Section 6.1. Purchase for Investment.  Each Purchaser severally represents that
it is purchasing the Bonds for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser severally represents
that it and each party referenced in the preceding sentence on whose account
Bonds are purchased by such Purchaser is an “accredited investor” within the
meaning of Regulation D promulgated under the Securities Act.  Each Purchaser
understands that the Bonds have not been registered under the Securities Act and
may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Bonds and that a
legend will be placed on the Bonds reflecting these circumstances.
 
Section 6.2. Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Bonds to be purchased by such Purchaser hereunder:
 
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or
 
- 12-

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
 
(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, neither the QPAM nor a person controlling or controlled by the
QPAM (applying the definition of “control” in Section V(e) of the QPAM
Exemption) owns a 5% or more interest in the Company and (i) the identity of
such QPAM and (ii) the names of all employee benefit plans whose assets are
included in such investment fund have been disclosed to the Company in writing
pursuant to this clause (d); or
 
(e)the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
 
(f)the Source is a governmental plan; or
 
 -13 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
 
 
Section 7.Information as to Company.

 
Section 7.1. Financial and Business Information.  The Company shall deliver to
each holder of Bonds that is an Institutional Investor:
 
(a)Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of,
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
 
(ii)consolidated statements of income, changes in stockholders’ equity and cash
flows of the Company and its Subsidiaries, for such quarter and (in the case of
the second and third quarters) for the portion of the fiscal year ending with
such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10-Q if it shall have timely made such Form 10-Q
available on “EDGAR” and on its home page on the worldwide web (at the date of
this Agreement located at:  http//www.northwesternenergy.com) and shall have
given each Purchaser prompt notice of such availability on EDGAR and on its home
page in connection with each delivery (such availability and notice thereof
being referred to as “Electronic Delivery”);
 
 -14 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

(b)Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such year, and
 
(ii)consolidated statements of income, changes in stockholders’ equity and cash
flows of the Company and its Subsidiaries for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Form 10-K
for such fiscal year (together with the Company’s annual report to stockholders,
if any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(b), provided, further,
that the Company shall be deemed to have made such delivery of such Form 10-K if
it shall have timely made Electronic Delivery thereof;
 
(c)SEC and Other Reports — promptly upon their becoming available, one copy of
(i) each financial statement, report, notice or proxy statement sent by the
Company or any Subsidiary to its principal lending banks as a whole (excluding
information sent to such banks in the ordinary course of administration of a
bank facility, such as information relating to pricing and borrowing
availability) or to its public securities holders generally, and (ii) each
regular or periodic report, each registration statement (without exhibits except
as expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the SEC and of all press
releases and other statements made available generally by the Company or any
Subsidiary to the public concerning developments that are Material; provided
that the Company shall be deemed to have made such delivery of such materials in
clauses (i) and (ii) of this Section 7.1(c) if it shall have timely made
Electronic Delivery thereof (to the extent delivery in such manner is
available).
 
(d)Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default, a written
notice specifying the nature and period of existence thereof and what action the
Company is taking or proposes to take with respect thereto;
 
- 15 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

(e)ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or
 
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multi-employer
Plan that such action has been taken by the PBGC with respect to such
Multi-employer Plan; or
 
(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affili­ate pursuant to Title I or IV
of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate pursuant to Title I
or IV of ERISA or such penalty or excise tax provisions, if such liability or
Lien, taken together with any other such liabilities or Liens then existing,
could reasonably be expected to have a Material Adverse Effect;
 
(f)Notices from Governmental Authority — promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that could reasonably be expected to have a
Material Adverse Effect;
 
(g)Supplemental Indentures — promptly, and in any event within five days after
the execution and delivery thereof, a copy of any indenture supplemental to the
Indenture that the Company from time to time may hereafter execute and deliver;
and
 
(h)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Bonds as from time to time may be reasonably requested by any such
holder of Bonds.
 
- 16 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 7.2. Officer’s Certificate.  Each set of financial statements delivered
to a holder of Bonds pursuant to Section 7.1(b) shall be accompanied by a
certificate of a Senior Financial Officer setting forth (which, in the case of
Electronic Delivery of any such financial statements, shall be by separate
concurrent delivery of such certificate to each holder of Bonds):
 
Event of Default — a statement that such Senior Financial Officer has reviewed
the relevant terms hereof and has made, or caused to be made, under his or her
supervision, a review of the transactions and conditions of the Company and its
Subsidiaries from the beginning of the annual period covered by the statements
then being furnished to the date of the certificate and that such review shall
not have disclosed the existence during such period of any condition or event
that constitutes a Default or an Event of Default or, if any such condition or
event existed or exists (including, without limitation, any such event or
condition resulting from the failure of the Company or any Subsidiary to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.
 
Section 7.3. Visitation.  The Company shall permit the representatives of each
holder of Bonds that is an Institutional Investor:
 
(a)No Default — if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and
 
(b)Default — if a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.
 
 
Section 8.Covenants.  

 
(a)The Company shall file the Twenty-Eighth Supplemental Indenture in a timely
manner in all locations necessary in Montana and Wyoming and, in any event, the
Company shall use commercially reasonable best efforts to file such
Twenty-Eighth Supplemental Indenture within 60 days of the date of Closing.
 
- 17 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

(b)The Company will not and will not permit any Affiliate to purchase, redeem,
prepay or otherwise acquire, directly or indirectly, any of the outstanding
Bonds except (a) upon the payment or prepayment of the Bonds in accordance with
the terms of the Twenty-Eighth Supplemental Indenture and the Bonds or
(b) pursuant to an offer to purchase made by the Company or an Affiliate pro
rata to the holders of all Bonds at the time outstanding upon the same terms and
conditions.  Any such offer shall provide each holder with sufficient
information to enable it to make an informed decision with respect to such
offer, and shall remain open for at least 15 Business Days.  If the holders of
more than 10% of the principal amount of the Bonds then outstanding accept such
offer, the Company shall promptly notify the remaining holders of such fact and
the expiration date for the acceptance by holders of Bonds of such offer shall
be extended by the number of days necessary to give each such remaining holder
at least 5 Business Days from its receipt of such notice to accept such
offer.  The Company will promptly cancel all Bonds acquired by it or any
Affiliate pursuant to any payment, prepayment or purchase of Bonds pursuant to
any provision of the Twenty-Eighth Supplemental Indenture or this Section 8(b)
and no Bonds may be issued in substitution or exchange for any such Bonds.
 
 
Section 9.Expenses, Etc.

 
Section 9.1. Transaction Expenses.  Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of a special counsel and, if reasonably required by
the Required Holders, local or other counsel) incurred by the Purchasers and
each other holder of a Bond in connection with such transactions and in
connection with any amendments, waivers or consents under or in respect of any
Financing Agreement (whether or not such amendment, waiver or consent becomes
effective), including, without limitation:  (a) the costs and expenses incurred
in enforcing or defending (or determining whether or how to enforce or defend)
any rights under any Financing Agreement or in responding to any subpoena or
other legal process or informal investigative demand issued in connection with
any Financing Agreement, or by reason of being a holder of any Bond, (b) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
hereby and by the Bonds and (c) the costs and expenses incurred in connection
with the initial filing of any Financing Agreement and all related documents and
financial information with the SVO provided, that such costs and expenses under
this clause (c) shall not exceed $3,000.  The Company will pay, and will save
each Purchaser and each other holder of a Bond harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Bonds).
 
Section 9.2. Survival.  The obligations of the Company under this Section 9 will
survive the payment or transfer of any Bond, the enforcement, amendment or
waiver of any provision of this Agreement or the Bonds, and the termination of
this Agreement and the discharge of the Indenture.
 
- 18 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

 
Section 10.Survival of Representations and Warranties; Entire Agreement.

 
All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Bonds, the purchase or transfer by any
Purchaser of any Bond or portion thereof or interest therein and the payment of
any Bond, and may be relied upon by any subsequent holder of a Bond, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Bond.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, the Financing Agreements embody
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.
 
 
Section 11.Amendments and Waivers.

 
 Any term of this Agreement may be amended and the observance of any term hereof
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the holders of more than 50% in principal amount of the Bonds at the time
outstanding.  Any amendment or waiver effected in accordance with this
Section 11 shall be binding upon each holder of any Bond at the time
outstanding, each future holder of any Bond and the Company.  Bonds directly or
indirectly held by the Company or any Affiliate of the Company shall not be
deemed outstanding for purposes of determining whether any amendment or waiver
has been effected in accordance with this Section 11.
 
 
Section 12.Notices.

 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
(ii)if to any other holder of any Bond, to such holder at such address as such
other holder shall have specified to the Company in writing,
 
(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of the Treasurer, or at such other address as the
Company shall have specified to the holder of each Bond in writing; or
 
- 19 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

(iv)if to the Trustees, to the Corporate Trustee at 101 Barclay Street, Floor 8
West, New York, New York 10286 or at such other address as the Trustee shall
have specified to the Company and each other party hereto in writing.
 
Notices under this Section 12 will be deemed given only when actually received.
 
 
Section 13.Indemnification.

 
The Company hereby agrees to indemnify and hold the Purchasers harmless from,
against and in respect of any and all loss, liability and expense (including
reasonable attorneys’ fees) arising from any misrepresentation or nonfulfillment
of any undertaking on the part of the Company under this Agreement, or from any
misrepresentation in, or omission from, this Agreement or any other instrument
given, or to be given, to the Purchasers pursuant to this Agreement.  The
indemnification obligations of the Company under this Section 13 shall survive
the execution and delivery of this Agreement, the delivery of the Bonds to the
Purchasers and the consummation of the transactions contemplated herein.
 
 
Section 14.Miscellaneous.

 
Section 14.1. Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Bond) whether so expressed or
not.
 
Section 14.2. Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (ii) all financial statements shall be prepared in accordance
with GAAP.
 
Section 14.3. Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 14.4. Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
- 20 -

--------------------------------------------------------------------------------


 

 NorthWestern Corporation Bond Purchase Agreement

Section 14.5. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
Section 14.6. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
Section 14.7. Jurisdiction and Process; Waiver of Jury Trial.  (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Bonds.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
(b)The Company consents to process being served by or on behalf of any holder of
Bonds in any suit, action or proceeding of the nature referred to in
Section 14.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 12 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(c)Nothing in this Section 14.7 shall affect the right of any holder of a Bond
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Bonds may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
 
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Bonds or any other document executed in
connection herewith or therewith.


*    *    *    *    *

 
- 21 -

--------------------------------------------------------------------------------

 
 

 NorthWestern Corporation Bond Purchase Agreement


 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


 
Very truly yours,



 
NorthWestern Corporation







 
By

 
Name:

 
Title:



 
 

 
 
- 22 -

--------------------------------------------------------------------------------

 
 

 NorthWestern Corporation Bond Purchase Agreement




This Agreement is hereby accepted and agreed to as of the date thereof.




 
[Variation]







 
By

 
Name:

 
Its:

 
 

 

 
- 23-

--------------------------------------------------------------------------------

 

Information Relating to Purchasers


 
Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado  80111
Attn:  Investments Division
$5,000,000

 
Payments


Payment Instructions - All payments shall be made by wire transfer as follows:


The Bank of New York
ABA No.:  021-000-018
BNF Account No.:  IOC566
Further Credit to:  Great-West Life/Acct No. 640935


Reference:1) security description (including PPN)
2) allocation of payment between principal and interest
3) confirmation of principal balance


Notices And Communications


Great-West Life & Annuity Insurance Company
8515 East Orchard Road, 3T2
Greenwood Village, Colorado  80111
Attn:  Investments Division
Fax:  (303)737-6193
 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Number:  84-0467907


Bonds should be delivered to:


The Bank of New York
3rd Floor, Window A
One Wall Street
New York, New York 10286
Attn:  Receive/Deliver Dept (Great-West Life/Acct No. 640935)

Schedule A
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 



 
Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
Country Life Insurance Company
1705 N Towanda Avenue
Bloomington, Illinois  61702
Attention:  Investments
Tel:  (309) 821-6260
Fax:  (309) 821-6301
$3,000,000

 
Payments
 
All payments on or in respect of the Bond to be by bank wire transfer of Federal
or other immediately available funds to:


Northern Trust Chgo/Trust
ABA Number 071000152
Wire Account Number 5186041000
For Further Credit to: 26-02712
Account Name: Country Life Insurance Company
Representing P & I on (list security) [BANK]


Accompanying Information:  
Name of Company: NorthWestern Corporation
Description of Security: 5.71% First Mortgage Bonds, due October 15, 2039 (and
include the PPN/CUSIP)


Due date and application (as among principal, premium and interest) of the
payment being made:
 
Notices
 
All notices and communications to be addressed as first provided above, except
notices related to payments and written confirmation of each such payment, to be
addressed:  


Country Life Insurance Company
Attention:  Investment Accounting
1705 N Towanda Avenue
Bloomington, Illinois  61702
Tele:  (309) 821-6348
Fax:   (309) 821-2800
 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Number:  37-0808781


 
A-2


 

--------------------------------------------------------------------------------

 


Bonds should be delivered to:


The Northern Trust Company of New York
Harborside Financial Center 10, Suite 1401
3 Second Street
Attn: 26-02712/Country Life Insurance Company
Jersey City, NJ  07311
Include Acct # and Name in cover letter as well

A-3


 
 

--------------------------------------------------------------------------------

 



 
Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
Country Mutual Insurance Company
1705 N Towanda Avenue
Bloomington, Illinois  61702
Attention:  Investments
Tel:  (309) 821-6260
Fax:  (309) 821-6301
$1,000,000

 
Payments
 
All payments on or in respect of the Bond to be by bank wire transfer of Federal
or other immediately available funds to:


Northern Trust  Chgo/Trust
ABA Number 071000152
Wire Account Number 5186041000
For Further Credit to: 26-02698
Account Name: Country Mutual Insurance Company
Representing P & I on (list security) [BANK]


Accompanying Information:  
Name of Company: NorthWestern Corporation
Description of Security: 5.71% First Mortgage Bonds, due October 15, 2039 (and
include the PPN/CUSIP)


Due date and application (as among principal, premium and interest) of the
payment being made:
 
Notices
 
All notices and communications to be addressed as first provided above, except
notices related to payments and written confirmation of each such payment, to be
addressed:  


Country Mutual Insurance Company
Attention:  Investment Accounting
1705 N Towanda Avenue
Bloomington, Illinois  61702
Tele:  (309) 821-6348
Fax:   (309) 821-2800
 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Number:  37-0807507

 
 
A-4


 

--------------------------------------------------------------------------------

 


Bonds should be delivered to:


The Northern Trust Company of New York
Harborside Financial Center 10, Suite 1401
3 Second Street
Attn: 26-02698/Country Life Insurance Company
Jersey City, NJ  07311
Include Acct # and Name in cover letter as well

 
A-5


 

--------------------------------------------------------------------------------

 



 
Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
John Hancock Life Insurance Company
197 Clarendon Street
Boston, MA  02116
Attention:  Bond and Corporate Finance, C-2
Fax Number:  (617) 572-6454
$31,000,000

 
Payments


All payments to be by bank wire transfer of immediately available funds to::


Bank Name:Bank of New York Mellon
Intermediary Bank:Federal Reserve Bank of Boston
ABA Number:011001234
Account Name:F008 US PP Collector
DDA Number:048771
Account Number:JPPF1001002
On Order of:Name of Issuer, CUSIP/PPN and P&I Breakdown
Full name, interest rate and maturity date of Bonds or other obligations
 
Notices


All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and maturity shall be sent to:


John Hancock Financial Services         and
200 Berkley Street
Boston, MA 02116
Attention:  Investment Accounting, B-3
Fax Number:  (617) 572-0628
John Hancock Financial Services
197 Clarendon Street
Boston, MA  02116
Attention:  Investment Administration, C-2
Fax Number:  (617) 572-5495



All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:


John Hancock Financial Services
197 Clarendon Street
Boston, MA  02116
Attention:  Bond and Corporate Finance, C-2
Fax Number:  (617) 572-6454

A-6


 
 

--------------------------------------------------------------------------------

 



All other notices shall be sent to:


John Hancock Financial Services  and
197 Clarendon Street
Boston, MA  02116
Attention:  Investment Law, C-3
Fax Number:  (617) 572-9269
John Hancock Financial Services
197 Clarendon Street
Boston, MA  02116
Attention:  Bond and Corporate Finance, C-2
Fax Number:  (617) 572-6454



 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Number:  04-1414660


Bonds should be delivered to:


Michael J. Mihalik, Jr.
John Hancock Financial Services
Senior Legal Specialist
197 Clarendon Street, 3rd Floor
Boston, MA  02116
phone:  (617) 572-9209

A-7


 
 

--------------------------------------------------------------------------------

 



 
Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
John Hancock Variable Life Insurance Company
197 Clarendon Street
Boston, MA  02116
Attention:  Bond and Corporate Finance, C-2
Fax Number:  (617) 572-6454
$5,000,000

 
Payments


All payments to be by bank wire transfer of immediately available funds to::


Bank Name:Bank of New York Mellon
Intermediary Bank:Federal Reserve Bank of Boston
ABA Number:011001234
Account Name:F008 US PP Collector
DDA Number:048771
Account Number:JPPF1001002
On Order of:Name of Issuer, CUSIP/PPN and P&I Breakdown
Full name, interest rate and maturity date of Bonds or other obligations
 
Notices


All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and maturity shall be sent to:


John Hancock Financial Services         and
200 Berkley Street
Boston, MA 02116
Attention:  Investment Accounting, B-3
Fax Number:  (617) 572-0628
John Hancock Financial Services
197 Clarendon Street
Boston, MA  02116
Attention:  Investment Administration, C-2
Fax Number:  (617) 572-5495



All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:


John Hancock Financial Services
197 Clarendon Street
Boston, MA  02116
Attention:  Bond and Corporate Finance, C-2
Fax Number:  (617) 572-6454

A-8


 
 

--------------------------------------------------------------------------------

 



All other notices shall be sent to:


John Hancock Financial Services  and
197 Clarendon Street
Boston, MA  02116
Attention:  Investment Law, C-3
Fax Number:  (617) 572-9269
John Hancock Financial Services
197 Clarendon Street
Boston, MA  02116
Attention:  Bond and Corporate Finance, C-2
Fax Number:  (617) 572-6454



 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Number:  04-2664016


Bonds should be delivered to:


Michael J. Mihalik, Jr.
John Hancock Financial Services
Senior Legal Specialist
197 Clarendon Street, 3rd Floor
Boston, MA  02116
phone:  (617) 572-9209



A-9


 
 

--------------------------------------------------------------------------------

 



 
Name and Address of Purchaser
Principal Amount of
Bonds to Be Purchased
John Hancock Life Insurance Company (U.S.A.)
197 Clarendon Street
Boston, MA  02116
Attention:  Bond and Corporate Finance, C-2
Fax Number:  (617) 572-6454
$10,000,000

 
Payments


All payments to be by bank wire transfer of immediately available funds to::


Bank Name:Bank of New York Mellon
Intermediary Bank:Federal Reserve Bank of Boston
ABA Number:011001234
Account Name:F008 US PP Collector
DDA Number:048771
Account Number:JPPF1001002
On Order of:Name of Issuer, CUSIP/PPN and P&I Breakdown
Full name, interest rate and maturity date of Bonds or other obligations
 
Notices


All notices with respect to payments, prepayments (scheduled and unscheduled,
whether partial or in full) and maturity shall be sent to:


John Hancock Financial Services         and
200 Berkley Street
Boston, MA 02116
Attention:  Investment Accounting, B-3
Fax Number:  (617) 572-0628
John Hancock Financial Services
197 Clarendon Street
Boston, MA  02116
Attention:  Investment Administration, C-2
Fax Number:  (617) 572-5495



All notices and communication with respect to compliance reporting, financial
statements and related certifications shall be sent to:


John Hancock Financial Services
197 Clarendon Street
Boston, MA  02116
Attention:  Bond and Corporate Finance, C-2
Fax Number:  (617) 572-6454

A-10


 
 

--------------------------------------------------------------------------------

 



All other notices shall be sent to:


John Hancock Financial Services  and
197 Clarendon Street
Boston, MA  02116
Attention:  Investment Law, C-3
Fax Number:  (617) 572-9269
John Hancock Financial Services
197 Clarendon Street
Boston, MA  02116
Attention:  Bond and Corporate Finance, C-2
Fax Number:  (617) 572-6454



 
Name of Nominee in which Bonds are to be issued:  None
 
Taxpayer I.D. Number:  01-0233346


Bonds should be delivered to:


Michael J. Mihalik, Jr.
John Hancock Financial Services
Senior Legal Specialist
197 Clarendon Street, 3rd Floor
Boston, MA  02116
phone: (617) 572-9209
 






 



A-11


 
 

--------------------------------------------------------------------------------

 

Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity
interests.  As used in this definition, “Control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
 
“Bonds” is defined in Section 1.
 
“Business Day” means for the purposes of any other provision of this Agreement,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York are required or authorized to be closed.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Closing” is defined in Section 3.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Collateral Filings” is defined in Section 4.12.
 
“Company” means NorthWestern Corporation, a Delaware corporation, d/b/a
NorthWestern Energy, or any successor.
 
“Co-Trustee” is defined in Section 1.
 
“Corporate Trustee” is defined in Section 1.


Schedule B
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business  (whether or not incorporated)
that is treated as a single employer together with the Company under section 414
of the Code.
 
“Event of Default” is defined in the Indenture.
 
“Excepted Encumbrances” is defined in the Indenture.
 
“Execution Date” is defined in Section 3.
 
“FERC” is defined in Section 5.7.
 
“Financing Agreements” means this Agreement, the Indenture, including, without
limitation, the Twenty-Eighth Supplemental Indenture, and the Bonds.
 
“Form 10-K” is defined in Section 7.1(b).
 
“Form 10-Q” is defined in Section 7.1(a).
 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means
 
(a)the government of
 
(i)the United States of America or any State or other political subdivision
thereof, or
 
(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or


B-2


 
 

--------------------------------------------------------------------------------

 
(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
 
(a)to purchase such indebtedness or obligation or any property constituting
security therefor;
 
(b)to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
 
(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or
 
(d)otherwise to assure the owner of such indebtedness or obligation against loss
in respect thereof.
 
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.
 
“holder” means, with respect to any Bond the Person in whose name such Bond is
registered in the register maintained by the Company.
 
“Indebtedness” with respect to any Person means, at any time, without
duplication,
 
(a)its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;


B-3


 
 

--------------------------------------------------------------------------------

 
(b)its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
 
(c)(i) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of Synthetic Leases assuming
such Synthetic Leases were accounted for as Capital Leases;
 
(d)all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
 
(e)all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);
 
(f)the aggregate Swap Termination Value of all Swap Contracts of such Person;
and
 
(g)any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.  
 
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
 
“Indenture” is defined in Section 1.
 
“Institutional Investor” means (a) any Purchaser of a Bond, (b) any holder of a
Bond holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Bonds then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Bond.
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company and its
Subsidiaries taken as a whole.


B-4


 
 

--------------------------------------------------------------------------------

 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Company to
perform its obligations under this Agreement, the Bonds or the Indenture, or
(c) the validity or enforceability of this Agreement, the Bonds or the
Indenture.
 
“Mortgaged Property” is defined in the Indenture.
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Original Indenture” is defined in Section 1.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“PTE” is defined in Section 6.2(a).
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.


B-5


 
 

--------------------------------------------------------------------------------

 
“Related Fund” means, with respect to any holder of any Bond, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
 
“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Bonds at the time outstanding (exclusive of Bonds then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.
 
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries).  Unless the context otherwise clearly requires, any reference to
a “Subsidiary” is a reference to a Subsidiary of the Company.
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, but without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement.


B-6


 
 

--------------------------------------------------------------------------------

 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark-to-market values(s) for such Swap Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
 
“Synthetic Lease” means, at any time, any lease (including leases that may be
terminated by the lessee at any time) of any property (a) that is accounted for
as an operating lease under GAAP and (b) in respect of which the lessee retains
or obtains ownership of the property so leased for U.S. federal income tax
purposes, other than any such lease under which such Person is the lessor.
 
“Trustees” is defined in Section 1.
 
“Twenty-Eighth Supplemental Indenture” is defined in Section 1.
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 


B-7


 
 

--------------------------------------------------------------------------------

 

 
UCC Filings
 
 
None.

 




 



Schedule 4.12
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

Disclosure Documents
 
This Agreement and schedules thereto
 
The Company’s Prospectus dated August 21, 2009 related to the offer to exchange
its 6.34% First Mortgage Bonds due 2019 which have been registered under the
Securities Act of 1933 for any and all outstanding 6.34% First Mortgage Bonds
due 2019 which have not been registered under the Securities Act of 1933
 


 



Schedule 5.3
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

Subsidiaries of the Company and
Ownership of Subsidiary Stock
Name of Company
Jurisdiction of its Organization
Percentage Owned
NorthWestern Services, LLC
Delaware
100
Canadian-Montana Pipeline Corporation
Canada
100
Montana Generation, LLC(1)
Delaware
100
Clark Fork and Blackfoot, LLC
Montana
100
NorthWestern Investments, LLC
Delaware
100
Blue Dot Services, LLC(2)
Delaware
100
Blue Dot Capital, LLC(2)
Delaware
100
Risk Partners Assurance Ltd.
Bermuda
100
Mountain States Transmission Intertie, LLC
Delaware
100

 
 
(1)NorthWestern Services, LLC is the parent of Montana Generation, LLC.

 
 
(2)NorthWestern Investments, LLC, is the parent of Blue Dot Services, LLC, who
is the parent to Blue Dot Capital, LLC.  Both Blue Dot Services, LLC and Blue
Dot Capital, LLC are in Chapter 7 Bankruptcy.

 
 
Senior Officers of the Company:



Robert C. Rowe
Brian B. Bird
Patrick R. Corcoran
Miggie E. Cramblit
David G. Gates
Kendall G. Kliewer
Curtis T. Pohl
Bobbi L. Schroeppel
 
 
Directors of the Company:



E. Linn Draper, Jr.
Stephen P. Adik
Dorothy M. Bradley
Dana J. Dykhouse
Julia L. Johnson
Philip L. Maslowe
D. Louis Peoples
Robert C. Rowe



Schedule 5.4
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

Financial Statements
 
Audited financial statements of the Company for the fiscal year ended
December 31, 2008 included in the Company’s Form 10-K for the period then ended
filed on February 13, 2009.
 
Audited financial statements for the fiscal year ended December 31, 2007
included in the Company Form 10-K for the period.
 
Audited financial statements for the fiscal period ended December 31, 2006
included in the Company’s Form 10-K for the period.
 



Schedule 5.5
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

Required Approvals
 
Default Order No. 6980 dated February 19, 2009 entered by the Montana Public
Service Commission in Docket No. 2009.2.12, including Errata thereto dated
February 20, 2009.
 
Order Dated March 18, 2009 entered by the Federal Energy Regulatory Commission
in Docket No. ES09-20-000.
 
Other than FERC and Montana Public Service Commission approvals above, no other
regulatory approvals are required in connection with the transactions
contemplated by the Financing Agreements.



Schedule 5.7
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

Existing Indebtedness
 
A.Secured Senior Debt
 
1.General Mortgage Indenture and Deed of Trust dated August 1, 1993 between
The Chase Manhattan Bank (National Association), as Trustee and NorthWestern
Public Service Company (now known as NorthWestern Corporation), as Issuer, as
amended and supplemented, pursuant to which $55.0 million of 6.05% First
Mortgage Bonds of NorthWestern due 2018 have been issued.  This indenture places
restrictions on the amount of Indebtedness of the Company.
Collateral:  substantially all of the utility properties directly owned by the
Company in the States of South Dakota, North Dakota, Nebraska and Iowa, subject
to certain exceptions, and After Acquired Property (as defined therein).
 
2.First Mortgage and Deed of Trust, dated as of October 1, 1945, by and between
NorthWestern Corporation (as successor to The Montana Power Company), as Issuer,
and Guaranty Trust Company of NY and Arthur E. Burke (now The Bank of New York
and Ming Ryan), as trustees, as amended and supplemented, pursuant to which the
following Mortgage Bonds have been issued:
 
(a)$170.2 million of 4.65% First Mortgage Bonds of NorthWestern Corporation due
2023 were issued to secure the obligations of NorthWestern Corporation under a
Loan Agreement, dated as of May 9, 2006, between NorthWestern Corporation and
the City of Forsyth, pursuant to which the City of Forsyth loaned an aggregate
amount of $170,205,000 to NorthWestern Corporation, received from the proceeds
of the City of Forsyth Pollution Control Revenue Bonds Series 2006, 4.65%
series, due 2023; and
 
(b)$150.0 million of 6.04% First Mortgage Bonds of Northwestern Corporation due
2016.
 
(c)$250.0 million of 6.34% First Mortgage Bonds of Northwestern Corporation due
2019.
 
This Indenture places restrictions on the amount of Indebtedness of the Company.
Collateral:  substantially all of the utility properties directly owned by the
Company in the States of Montana and Wyoming, subject to certain exceptions, and
After Acquired Property (as defined therein).
 
3.Assumption of certain obligations of Montana Power, as grantor and servicer of
MPC Natural Gas Funding Trust, issuer of $19.1 million of 6.2% Transition Bonds
Due 2012 which are secured by a pledge of certain utility related revenues.
 
4.Indenture and First Supplemental Indenture from NorthWestern to U.S. Bank
National Association, as Trustee, both dated as of November 1, 2004, pursuant to
which $225,000,000 of 5.875% Senior Secured Notes due 2014 have been
issued.  Collateral: $161,000,000 of Montana First Mortgage Bonds, Collateral
(2004) Series C, issued under and secured by the Montana Mortgage described in
paragraph 2 above, and $64,000,000 of South Dakota First Mortgage Bonds,
Collateral (2004) Series C, issued under and secured by the South Dakota
Mortgage described in paragraph 1 above.
 



Schedule 5.15
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

B.Capital Leases
 
Various vehicle capital leases under the Lease Agreement dated April 24, 2002
between Automotive Rentals, Inc. and NorthWestern Corporation ($244,966 as of
6/30/09).  Collateral: The vehicles subject to the Lease Agreement.
 
C.Unsecured Indebtedness
 
$250 Million Amended and Restated Credit Agreement, dated as of June 30, 2009,
among NorthWestern Corporation, as borrower, the several lenders from time to
time parties thereto, Banc of America Securities LLC, as lead arranger, JPMorgan
Chase Bank, N.A., as syndication agent, Union Bank, N.A. and U.S. Bank National
Association, as co-documentation agents, and Bank of America, N.A., as
administrative agent.  This Indenture places restrictions on the amount of
Indebtedness of the Company.
 



5.15.-2

 
 
 

--------------------------------------------------------------------------------

 

Filings
 
See Schedule 4.12.







Schedule 5.20
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 



 
Form of Twenty-Eighth Supplemental Indenture






[See Attached]





Exhibit A
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
to the Company
 
1. The Company is a corporation, duly incorporated, validly existing and in good
standing under the laws of the State of Delaware; has the full corporate power
and authority to execute the Purchase Agreement, the Supplement and the Bonds
and to perform the Transaction Documents to which it is party and to issue and
sell the Bonds; has the full corporate power and authority to conduct the
activities in which it is now engaged; and is duly licensed or qualified and is
in good standing as a foreign corporation in each jurisdiction in which the
character of the properties owned or leased by it or the nature of the business
transacted by it makes such licensing or qualification necessary, except in
jurisdictions where the failure to be so qualified or licensed would not have a
Material Adverse Effect.
 
2. The Purchase Agreement and the Supplement have been duly authorized by all
necessary corporate action on the part of the Company and have been duly
executed and delivered by the Company, and the Transaction Documents constitute
the legal, valid and binding contracts of the Company enforceable in accordance
with their respective terms.
 
3. The Bonds have been duly authorized by all necessary corporate action on the
part of the Company, have been duly executed and delivered by the Company and
established in conformity with the provisions of the Indenture and, upon
authentication of the Bonds by the Trustee, the Bonds will be entitled to the
benefits of the Indenture and will constitute the legal, valid and binding
obligations of the Company enforceable in accordance with their terms.
 
4.The issuance and sale of the Bonds by the Company, the execution, delivery and
performance by the Company of the Purchase Agreement and the Supplement, as the
case may be, and the consummation of the transactions contemplated therein, do
not violate any provision of the Delaware General Corporation Law or New York
State laws or Federal Laws or regulations applicable to the Company or conflict
with or result in any breach of any of the provisions of or constitute a default
under or result in the creation or imposition of any Lien (other than the Lien
of the Indenture) upon any of the property of the Company pursuant to the
provisions of the Amended and Restated Certificate of Incorporation or Amended
and Restated Bylaws of the Company or any agreement or other instrument known to
us to which the Company is a party or by which the Company may be bound.
 
5.The issuance, sale and delivery of the Bonds by the Company under the
circumstances contemplated by the Purchase Agreement, the Supplement and the
Indenture do not, under existing law, require the registration of the Bonds
under the Securities Act of 1933, as amended.  
 
6.Neither the execution and delivery of the Purchase Agreement or the Supplement
nor the consummation of the transactions contemplated thereby, including the
issuance and sale of the Bonds, will require the qualification of the Indenture
under the Trust Indenture Act of 1939, as amended.



Exhibit A.4(a)(i)
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

7.Neither the issuance of the Bonds nor the application of the proceeds of the
sale of the Bonds will violate or result in a violation of Section 7 of the
Securities Exchange Act of 1934, as amended, or any regulation issued pursuant
thereto, including, without limitation, Regulation T, U or X of the Board of
Governors of the Federal Reserve System.
 
8.The Company is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
9.No consent, approval, authorization or order of, or filing with, any federal
governmental agency or body or any court is required pursuant to any law, rule
or regulation or, to our knowledge, pursuant to any order, judgment, decree,
agreement or other instrument, to authorize, or is otherwise required in
connection with, the execution, delivery and performance in compliance with the
terms of the Transaction Documents by the Company, including, without
limitation, the issuance by the Company of the Bonds, upon the terms and subject
to the conditions provided in the Transaction Documents (collectively, the
“Issuance of Bonds”), except (i) the approval of the Issuance of Bonds pursuant
to the FERC Order, which is in full force and effect, and has become final since
the applicable rehearing period has expired, and (ii) required post-issuance
compliance filings; and the Issuance of Bonds is in conformity with the terms of
the FERC Order (including, without limitation, the aggregate amounts of
securities authorized to be issued thereby).
 









Exhibit 4.4(a)(i)-2
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

Form of Opinion of Local Counsel
to the Company
 
1.The Indenture has been duly authorized, executed and delivered (and/or duly
assumed) by the Company (or its predecessors) and (assuming due authorization,
execution and delivery by the Trustees (or their predecessors)), is a valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as the same may be limited by (a) the laws of the
jurisdictions in which the physical properties covered thereby are located
affecting the remedies for the enforcement of the security provided therein
(which laws do not, in the opinion of the undersigned, make inadequate the
remedies necessary for the realization of the benefits of such security) and (b)
applicable bankruptcy, reorganization or similar laws affecting creditors’
rights generally;
 
2.The Indenture, excluding the Twenty-eighth Supplemental Indenture (but
including any necessary related financing statements), has been filed and
recorded wherever and to the extent necessary to perfect the lien thereof upon
the properties now owned by the Company in the States of Montana and Wyoming and
intended to be subject thereto; all fees or taxes in connection therewith have
been paid and no other filing or recordation is presently necessary in order to
perfect the lien of the Indenture on such properties; (b) the Indenture,
excluding the Twenty-eighth Supplemental Indenture, now constitutes, and the
Indenture, when the Twenty-eighth Supplemental Indenture shall have been duly
filed for recording and is recorded, will continue to constitute, a legally
valid and directly enforceable first mortgage lien (subject only to the matters
described in paragraph 4 below and the exception set forth in paragraph 1 above)
for the equal and proportionate security of the Bonds and of the first mortgage
bonds of other series heretofore issued and hereafter to be issued under the
Indenture, upon the mortgaged properties specifically described therein as
subject to the lien thereof (excluding all properties heretofore disposed of in
accordance with the terms thereof or expressly excepted therefrom) and such
mortgaged properties, other than said excluded and excepted properties, comprise
and constitute substantially all of the utility property of the Company in the
States of Montana and Wyoming; and (c) the after-acquired property clause in the
Indenture subjects to the lien of the Indenture all after-acquired utility
property of the Company in the States of Montana and Wyoming (except such
thereof as is expressly excepted from the lien of the Indenture);
 
3.The Twenty-eighth Supplemental Indenture has not yet been filed or recorded,
but no such filing and recording is necessary to perfect the lien of the
Indenture upon the properties now owned by the Company in the States of Montana
and Wyoming and intended to be subject thereto or to extend such lien for the
benefit of the Bonds; (b) no re-recording or refiling of the Indenture or any
other instruments or documents (except for periodic filings which extend the
effectiveness of financing statements) is required to preserve and protect the
lien of the Indenture; and (c) under the present law of the States of Montana
and Wyoming, no further supplemental indentures or other instruments or
documents are required to be executed, filed and/or recorded to extend the lien
of the Indenture to after-acquired property; however, the Company is required by
the terms of the Indenture to promptly record and file the Twenty-eighth
Supplemental Indenture;


Exhibit A.4(a)(ii)
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

4.The Company has good and marketable fee simple title to all of the real
properties, and good and marketable title to all other properties, located in
the States of Montana and Wyoming owned by it, subject only to the lien of the
Indenture and such other Excepted Encumbrances and Permitted Encumbrances (each
as defined in the Indenture), and such other liens, encumbrances, defects and
irregularities which are customarily found with respect to properties of like
size and character and which, in the opinion of the undersigned, do not
materially impair the use of the property affected thereby in the operation of
the utility business of the Company in the States of Montana and Wyoming; and
the properties in the States of Montana and Wyoming held under leases by the
Company are held under valid and enforceable leases subject only to such
exceptions as do not materially interfere with the conduct of the utility
business of the Company in the States of Montana and Wyoming.
 
5.No consent, approval or authorization of, or filing with, any Montana State
governmental or public body or authority is required to authorize, or is
otherwise required in connection with, the execution, delivery and performance
of the Transaction Documents by the Company, including, without limitation, the
incurrent of indebtedness or the issuance of the Bonds covering Montana property
as contemplated by the Transaction Documents, except for the approval of the
MPSC, which approval has been duly and validly obtained and is subject to the
terms and conditions stated in the below-described orders; provided, however, it
is also understood that we express no opinion as to any consents or approvals
required to be obtained or other actions required to be taken under the
securities or Blue Sky laws of the state of Montana or any other jurisdiction.
 
Said approval of the MPSC is documented in the MPSC Order, a copy of which is
attached hereto as Exhibit A.  The MPSC Order was done in open session on
February 19, 2009, and bears a service date of February 19, 2009 with the Errata
Notice bearing a service date of February 20, 2009.  The time period for any
party or nonparty to seek reconsideration of the MPSC Order has expired; and, to
our knowledge, after due inquiry by reviewing applicable MPSC docket sheets and
contacting MPSC staff to ensure no pleading was filed that was not otherwise
entered on the MPSC docket sheet, no such filing was made during such time
period for such purpose.  The time period for any party or nonparty to seek
judicial appeal or review of the MPSC Order has expired; and, to our knowledge,
after due inquiry by reviewing applicable MPSC docket sheets, contacting MPSC
staff to ensure no pleading was filed that was not otherwise entered on the MPSC
docket sheet, and reviewing the records of the Clerk of Court for the Montana
First Judicial District Court as of the close of business on March 23, 2009, no
such filing was made during such time period for such purpose.
 
6.In addition to complying with the MPSC Order, the Company must further comply
with the terms and conditions of that certain Consent Order, Order No. 6505e,
issued by the MPSC on September 2, 2004, in the docket entitled In the Matter of
An Investigation of NorthWestern Energy’s Financial and Related Transactions
with NorthWestern Corporation, its Affiliates and Creditors That May Impair Its
Financial Solvency and Public Utility Service Obligations, before the MPSC’s
Utility Division, Docket No. D2003.8.109, which incorporated that certain
Stipulation and Settlement Agreement executed by and between the Company, the
Montana Consumer Counsel and the MPSC on July 8, 2004 in the same docket, a copy
of which is attached hereto as Exhibit B.  The Consent Order was done in open
session on August 24, 2004, and bears a service date of September 2, 2004.  The
time period for any party or nonparty to seek judicial or administrative appeal,
review or reconsideration of the Consent Order has expired; and to our
knowledge, after due inquiry by reviewing applicable MPSC docket sheets,
contacting MPSC staff to ensure no pleading was filed that was not otherwise
entered on the MPSC docket sheet, and reviewing the records of the Clerk of
Court for the Montana First Judicial District Court, no such filing was made
with the appropriate district court or with the MPSC during such time period for
such purpose.


Exhibit A.4(a)(ii)-2
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

The terms, conditions, and requirements set forth in the Consent Order and
Stipulation and Settlement Agreement may contain additional restrictions and
limitations on permitted Company activities not found in or that may differ from
those activities permitted or restricted by the Transaction
Documents.  Therefore, nothing set forth in this opinion shall be deemed an
opinion that the Company is not required to otherwise comply with all MPSC
regulatory requirements or restrictions.
 
Our opinion herein is limited to matters of Montana law and therefore we express
no opinion as to whether the Company must comply with any other regulatory
requirements of any other state or federal jurisdiction.
 
7.The issuance of the Bonds pursuant to and in accordance with the Transaction
Documents, including the Supplemental Indenture, conforms with the MPSC Order.
 
8.The execution and delivery of the Transaction Documents by the Company and the
performance by it of its obligations thereunder, do not violate any Montana law
or regulation, or violate any order or decree of any Montana State court or
governmental instrumentality applicable to the Company and of which we have
knowledge.



Exhibit 4.4(a)(ii)-3
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

Form of Opinion of General Counsel
of the Company
 
1.The Company has been duly incorporated and is an existing corporation in good
standing under the laws of the State of Delaware, has all requisite corporate
power and authority (a) to execute, deliver (or assume) and perform its
obligations under the Transaction Documents, and (b) to own and encumber its
assets and conduct its business as described in the Disclosure Documents.  The
Company is duly qualified to transact business, and is in good standing as a
foreign corporation, in the States of Montana, Wyoming, South Dakota, Nebraska,
North Dakota and Iowa.
 
2.Each of the Transaction Documents has been duly authorized by all necessary
corporate action on the part of, and duly executed and delivered (or assumed)
by, the Company.  The Bonds have been duly and validly authorized and issued.
 
3.The execution and delivery (or the assumption) by the Company of the
Transaction Documents, and the performance by the Company of its obligations
thereunder, do not:  (i) violate any of the terms, conditions or provisions of
the Amended and Restated Certificate of Incorporation or Amended and Restated
Bylaws of the Company, as in effect as of the Closing Date; (ii)  violate any of
the terms, conditions or provisions of any order, writ, judgment, decree or
award of any court or administrative decree binding on or affecting the Company;
(iii) result in a breach of, constitute a default under, require the termination
of, or the approval or consent of any Person under, any material agreement to
which the Company is a party or by which the Company or any of its properties is
bound, which breach, default or termination, or the failure to obtain such
approval or consent, could reasonably be expected to have a Material Adverse
Effect; or (iv) to my knowledge, result in or require the creation or imposition
of any Lien whatsoever upon or with respect to any of the properties or assets
of the Company (other than the Lien of the Indenture).
 
4.To my knowledge, other than as disclosed in the Disclosure Documents,
(i) there are no material judgments outstanding against the Company, and
(ii) there is no action, suit, proceeding, governmental investigation or
arbitration, at law or in equity or before any Governmental Authority, pending
or overtly threatened against the Company or any of its properties, which could
reasonably be expected to have a Material Adverse Effect, or which purports to
affect the legality, validity or enforceability of the Transaction Documents or
which prevents, enjoins or prohibits, or seeks to prevent, enjoin or prohibit,
the execution or enforcement of the Transaction Documents or the consummation of
the transactions contemplated by the Transaction Documents.
 
5.The Company is not subject to regulation as a utility company under any
statute or regulation of the State of South Dakota or the State of Nebraska such
that its ability to incur indebtedness or to consummate the transactions
contemplated by the Transaction Documents is limited.  The Company is not
subject to regulation as a utility company in any states other than Montana,
South Dakota and Nebraska (and the Company is not subject to such regulation in
the States of Iowa, North Dakota and Delaware).


Exhibit A.4(a)(iii)
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

6.The FERC has issued appropriate authorization with respect to the issuance and
sale of the Bonds in accordance with the Purchase Agreement; the MPSC has issued
appropriate authorization with respect to the issuance and delivery of the Bonds
in accordance with the Indenture and the Purchase Agreement; to my knowledge,
after due inquiry, such authorizations are in full force and effect and the
issuance of the Bonds is in conformity with the terms of such authorizations and
no other consent, approval, authorization or order of, or filing with, any
governmental agency or body or any court is required for the execution, delivery
or consummation of the transactions contemplated by the Transaction Documents,
except (i) in the case of any thereof related to the operation by the Company of
its properties or the filing or recording of documents or instruments in respect
of the Liens created or purported to be created thereunder, which will be made
in the ordinary course of the Company’s business, (ii) those which the failure
to obtain would not have a Material Adverse Effect, or (iii) such as may be
required under state securities laws.  With respect to the opinions related to
approval by the FERC, I am relying, with your permission, on the opinion of even
date herewith of Leonard, Street and Deinard Professional Association, and with
respect to the opinions related to approval by the MPSC, I am relying, with your
permission, on the opinion of even date herewith of Browning, Kaleczyc, Berry &
Hoven, P.C.
 
7.Neither the Company nor any of its subsidiaries is in violation of its
respective charter or by-laws or in default in the performance of any
obligation, agreement, covenant or condition contained in any indenture, loan
agreement, mortgage, lease or other agreement or instrument that is material to
the Company and its subsidiaries, taken as a whole, to which the Company or any
of its subsidiaries is a party or by which the Company or any of its
subsidiaries or their respective property is bound.
 
8.To my knowledge, there are no material franchises, contracts, indentures,
mortgages, loan agreements, notes, leases or other instruments required to be
described or filed as an exhibit to the Company’s Exchange Act Reports other
than those described or referred to therein or filed or incorporated by
reference as exhibits thereto.





Exhibit 4.4(a)(iii)-2
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 

Form of Opinion of Special Counsel
to the Purchasers
 
1.The Agreement constitutes the legal and valid obligation of the Company,
enforceable against the Company in accordance with its terms.
 
2.The issuance, sale and delivery of the Bonds under the circumstances
contemplated by the Agreement does not, under existing law, require the
registration of the Bonds under the Securities Act of 1933, as amended, or the
qualification of an indenture under the Trust Indenture Act of 1939, as amended.



Exhibit 4.4(b)
(to Bond Purchase Agreement)


 
 

--------------------------------------------------------------------------------

 
